ORDER

PER CURIAM.
Defendant appeals from the judgment entered pursuant to his conviction by a jury of second-degree robbery in violation of § 569.030 RSMo.1994, for which he was sentenced as a prior and persistent offender to fifteen years imprisonment. In his sole point on appeal, defendant contends the trial court erred in permitting the state to impeach his testimony with his post-arrest silence.
Defendant acknowledges that he did not properly preserve this issue for appellate review. He therefore requests review under the plain error standard of Rule 30.20. We have reviewed the briefs of the parties and the record on appeal and find that no manifest injustice or miscarriage of justice resulted from the admission of this evidence. An opinion would have no precedential value. The judgment is affirmed pursuant to Rules 30.25(b) and 84.16(b).